Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021, has been entered.  

2.	The amendment filed February 4, 2021, is acknowledged and has been entered.   Claims 1, 4, 20 and 22 have been amended.  Claim 39 has been added.  

3.  	The election filed February 28, 2020, is acknowledged and has been entered.

4.  	Claims 1, 3-5, 20-23, 65-69 and 76-77 are pending.  Claim 77 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or nonelected species of invention, there being no allowable generic or linking claim.  

5.  	Claims 1, 3-5, 20-23, 65-69 and 76 are under examination.  

Information Disclosure Statement
6.	The references cited in the information disclosure statement have been considered. 

Grounds of Rejection Withdrawn
7.	Applicant's amendment has obviated or rendered moot the grounds of rejection set forth in the previous Office action.
Sequence Rules Compliance
8.  	The disclosure and drawings are objected to for the following reason: 

As noted on the attached Notice to Comply, the specification at page 17 recites that Figure 36A and 36B give sequences of SEQ ID Nos:2 and 3, but Figure 36A and 36B recites that these sequences are SEQ ID NO:28 and 29 (both were filed 1/24/18), and it is unclear which sequences are in the Figures. Due to these errors and in view of the sequence listing not complying with the 37 C.F.R. § 1.821(a)(1) and (a)(2), Applicant is requested to review the entire sequence listing and the sequences set forth in the specification and/or drawings to ensure that sequences set forth are identified by the correct SEQ ID NO.
If the sequences depicted are not present in the sequence listing as filed, to correct the deficiency, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Additionally, Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
However, if the sequences depicted are present in the sequence listing as filed, to correct the deficiency, Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Applicant is given the same period of time within which to reply to this Office action to comply with the sequence rules under 37 C.F.R. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).

Claim Objections

9.	Claims 4, 20 and 22 are objected to for reciting “based on the EU index the IgG1 Fc domain”.  It appears this should read “based on the EU index of the IgG1 Fc domain”.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


12.	Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 69 is indefinite in the recitation of relative terminology, i.e., “reduced binding" without providing a standard for comparison which would allow one of skill in the art to unambiguously interpret the claims. For example, depending on the what standard the binding is compared to binding might be reduced or not, such that the scope of the claim will vary depending on the comparison made. Therefore, the metes and bounds of the subject matter that Applicant regards as the invention will also vary widely, so that the metes and bounds cannot be unambiguously determined. Accordingly, these claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite particularity and clarity to satisfy the requirement set forth under 35 U.S.C. § 112, second paragraph.  
	It is suggested that applicant amend the claims to include a reference for comparison to overcome this rejection.

Claim Rejections - 35 USC § 103
13.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1, 3, 65-69 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US 2013/156765 A1, IDS) and Schneider et al (MI, 51:66-72, 2012)
The claims are herein drawn to a peptide homodimer comprising from amino to carboxy terminus: (a) at least one IgG1 Fc domain with point mutations corresponding to positions S267, H268, and S324 based on the EU index of the IgG1 Fc domain comprising the amino acid sequence of SEQ ID NO: 2; and (b) at least one multimerization domain which is IgG2 hinge. Notably, the Fc domain can comprise any number of other mutations in addition to these three as the Fc domain need only be with these mutations, as with is reasonably interpreted as open language like “comprising”. The claims further recite that the mutations comprise S267E, H268F, and S324T mutations and higher order multimers thereof.
Block et al proteins comprising peptide homodimer comprising from amino to carboxy terminus at least one IgG1 Fc domain comprising an amino acid sequence 90% identical to SEQ ID NO: 4 (SEQ ID NO:4 comprises instant SEQ ID NO:2) and at least one multimerization domain which is IgG2 hinge (see entire document, e.g., Figure 1, page 3, left column, pages 4 and 9 and alignment).  


    PNG
    media_image1.png
    855
    860
    media_image1.png
    Greyscale



Block et al teach that such proteins can comprise mutations of one or more of positions including 267, 268, 297, 233 and 236 to alter the properties of the protein and higher order multimers thereof, which also meets the limitation of a compound with 2 or more of the peptide homodimers (see entire document, e.g., abstract, pages 6 and 14-15).  Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers (see page 31). 
Schneider et al teach that the mutations in S267E, H268F, and S324T in the Fc region significantly increased the binding affinity of C1q to Fc (see page 68, left column).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make proteins of Block and higher order multimers thereof also comprising the mutations of Schneider et al.
One would have been motivated to do so because the prior art taught these positions and mutations would affect the activity of the Fc region and Block and Schneider recognized that there were benefits to altering the activity of Fc containing proteins to get a protein with the desired activity or inactivity.  In this case, the prior art taught that different activities would be desired for different uses and the positions and mutations to make to alter the activities, such that one of skill in the art would not have found it inventive to combine art known mutations to alter the activity of Fc proteins. Notably, an Fc IgG1 hinge IgG2 multimer that has increased C1q binding with the claimed mutations would be expected to sequester C1q from interacting with antibodies as Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers.
Then with respect to the claimed properties, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products suggested by the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, supported by the reasoning of the Federal Circuit in 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.



15.	Claims 1, 3-5, 20, 65-69 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US 2013/156765 A1, IDS), Schneider et al (MI, 51:66-72, 2012) and Niwa et al (US 2014/0120581 A1, of record).
The claims are herein drawn to a peptide homodimer comprising from amino to carboxy terminus: (a) at least one IgG1 Fc domain with point mutations corresponding to positions S267, H268, and S324 based on the EU index of the IgG1 Fc domain comprising the amino acid sequence of SEQ ID NO: 2; and (b) at least one multimerization domain which is IgG2 hinge. Notably, the Fc domain can comprise any number of other mutations in addition to these three as the Fc domain need only be with these mutations, as with is reasonably interpreted as open language like “comprising”. The claims further recite that the mutations comprise S267E, H268F, S324T, N297A and G236 mutations and higher order multimers thereof.


Block et al proteins comprising peptide homodimer comprising from amino to carboxy terminus at least one IgG1 Fc domain comprising an amino acid sequence 90% identical to SEQ ID NO: 4 (SEQ ID NO:4 comprises instant SEQ ID NO:2) and at least one multimerization domain which is IgG2 hinge (see entire document, e.g., Figure 1, page 3, left column, pages 4 and 9 and alignment).  

    PNG
    media_image1.png
    855
    860
    media_image1.png
    Greyscale


Block et al teach that such proteins can comprise mutations of one or more of positions including 267, 268, 297, 233 and 236 to alter the properties of the protein and higher order multimers thereof, which also meets the limitation of a compound with 2 or more of the peptide homodimers (see entire document, e.g., abstract, pages 6 and 14-15).  Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers (see page 31). 
Schneider et al teach that the mutations in S267E, H268F, and S324T in the Fc region significantly increased the binding affinity of C1q to Fc (see page 68, left column).
Niwa et al teach proteins comprising two or more IgG1 Fc domains that can comprise one or more substitutions of S267E, H268F, S324T, G236D and N297A and an IgG2 hinge domain and higher order multimers thereof (see entire document, e.g., pages 2, 5, 6, 11, 15, 18 and 25-26).   Niwa et al teach that the N297A mutation reduces ADCC (see page 11).  Niwa et al teach that the S267E, H268F, S324T mutations increase CDC (see page 11).  Niwa et al teach that the G236D mutation increases binding for 

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make proteins of Block and higher order multimers thereof also comprising the mutations of Schneider et al and Niwa et al.
One would have been motivated to do so because the prior art taught these positions and mutations would affect the activity of the Fc region and Block, Schneider and Niwa recognized that there were benefits to altering the activity of Fc containing proteins to get a protein with the desired activity or inactivity.  In this case, the prior art taught that different activities would be desired for different uses and the positions and mutations to make to alter the activities, such that one of skill in the art would not have found it inventive to combine art known mutations to alter the activity of Fc proteins. Notably, an Fc IgG1 hinge IgG2 multimer that has increased C1q binding with the claimed mutations would be expected to sequester C1q from interacting with antibodies as Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers.  Then the other mutations would also be expected to increase binding to the inhibitory Fc receptor and reduce binding to FcR involved in ADCC.
Then with respect to the claimed properties, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products suggested by the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, supported by the reasoning of the Federal Circuit in Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342,1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), it is submitted that the claiming of a previously uncharacterized property of a prior art composition does not render embodiments present in the old composition patentably new to the discoverer.   Notably, the instantly claimed products are structurally and materially indistinguishable from the products suggested by the prior art.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at .

16.	Claims 1, 3-4, 20-23, 65-69 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US 2013/156765 A1, IDS), Schneider et al (MI, 51:66-72, 2012) and Lazar et al (US 2008/0242845 A1, of record).
The claims are herein drawn to a peptide homodimer comprising from amino to carboxy terminus: (a) at least one IgG1 Fc domain with point mutations corresponding to positions S267, H268, and S324 based on the EU index of the IgG1 Fc domain comprising the amino acid sequence of SEQ ID NO: 2; and (b) at least one multimerization domain which is IgG2 hinge. Notably, the Fc domain can comprise any number of other mutations in addition to these three as the Fc domain need only be with these mutations, as with is reasonably interpreted as open language like “comprising”. The claims further recite that the mutations comprise S267E, H268F, S324T, E233P, G236R and N297 mutations and higher order multimers thereof.

Block et al proteins comprising peptide homodimer comprising from amino to carboxy terminus at least one IgG1 Fc domain comprising an amino acid sequence 90% identical to SEQ ID NO: 4 (SEQ ID NO:4 comprises instant SEQ ID NO:2) and at least one multimerization domain which is IgG2 hinge (see entire document, e.g., Figure 1, page 3, left column, pages 4 and 9 and alignment).  


    PNG
    media_image1.png
    855
    860
    media_image1.png
    Greyscale


Block et al teach that such proteins can comprise mutations of one or more of positions including 267, 268, 297, 233 and 236 to alter the properties of the protein and higher order multimers thereof, which also meets the limitation of a compound with 2 or more of the peptide homodimers (see entire document, e.g., abstract, pages 6 and 14-15).  Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers (see page 31). 
Schneider et al teach that the mutations in S267E, H268F, and S324T in the Fc region significantly increased the binding affinity of C1q to Fc (see page 68, left column).
Lazar et al that an Fc comprising E233P, N297S or G236R mutations reduce FcR affinity and effector functions (see pages 23 and 24).

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make proteins of Block and higher order multimers thereof also 
One would have been motivated to do so because the prior art taught these positions and mutations would affect the activity of the Fc region and Block, Schneider and Lazar recognized that there were benefits to altering the activity of Fc containing proteins to get a protein with the desired activity or inactivity.  In this case, the prior art taught that different activities would be desired for different uses and the positions and mutations to make to alter the activities, such that one of skill in the art would not have found it inventive to combine art known mutations to alter the activity of Fc proteins. Notably, an Fc IgG1 hinge multimer that has increased C1q binding with the claimed mutations would be expected to sequester C1q from interacting with antibodies as Block et al teach that they expect other mutations known to alter Fc-FcR binding or complement dependent cytotoxicity will be similarly complementary to their proteins comprising IgG1 Fc multimers.  Then the other mutations would also be expected to reduce binding to FcR.
Then with respect to the claimed properties, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products suggested by the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, supported by the reasoning of the Federal Circuit in Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342,1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), it is submitted that the claiming of a previously uncharacterized property of a prior art composition does not render embodiments present in the old composition patentably new to the discoverer.   Notably, the instantly claimed products are structurally and materially indistinguishable from the products suggested by the prior art.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.



Conclusion
17.         No claims are allowed.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 18, 2022